Citation Nr: 0432698	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability as secondary to a 
service-connected disability of the thoracic spine.

2.  Entitlement to service connection for a lumbar spine 
disability as secondary to a 
service-connected disability of the thoracic spine.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active duty from November 1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The case was most recently before 
the Board in January 2003, at which time it was remanded for 
development.

A personal hearing was conducted before the undersigned 
Veterans Law Judge in October 2002.



FINDINGS OF FACT

1.  No relationship between the service-connected thoracic 
spine disability and a disability of the cervical spine is 
demonstrated.

2.  No relationship between the service-connected thoracic 
spine disability and a disability of the lumbar spine is 
demonstrated.


CONCLUSION OF LAW

Neither a cervical spine disability nor a lumbar spine 
disability is proximately due to or the result of the 
service-connected thoracic spine disability. 38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. The July 2004 supplemental 
statement of the case provided the veteran with all of the 
provisions of the VCAA. 

Through a September 1998 letter, the December 1998 rating 
decision, the December 1999 rating decision, the December 
2001 statement of the case, and an April 2004, the RO 
informed the appellant of the information and medical and lay 
evidence that was necessary to substantiate his claim.  
Copies of these documents were sent to the representative.  
The veteran submitted copies of private medical records and 
has not identified any other treatment.  In light of the 
above, the veteran and his representative have been notified 
of the information and evidence needed to substantiate this 
claim and his and VA's responsibilities for providing 
evidence.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159.

As to the duty to assist and as noted above, the appellant 
has submitted the relevant private medical evidence.  
Moreover, the veteran was afforded a VA examination.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records and providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The April 2004 letter in effect 
also advised the veteran to provide any additional evidence 
to support his claim. In addition, the personal hearing he 
attended in October 2002 advised him of the opportunity to 
submit any evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal for 
service connection for bilateral hearing loss was in April 
2002. Notice fully complying the provisions of the VCAA was 
not provided to the veteran until March 2004.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the RO has obtained all available 
post-service VA and private medical records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Moreover, the veteran has been afforded a VA medical 
examination in May 2004 in connection with his claim for 
service connection.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Background

Service connection is in effect for residuals of fractures of 
T6 and T7, with post-traumatic arthritis, evaluated as 20 
percent disabling.

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (3) that a degree of the 
current disability (b)  proximately resulted from aggravation 
by a service-connected disability.


Analysis

In reaching its decision, the Board has taken into account 
the veteran's contentions regarding the etiology of his 
cervical and lumbar spine disabilities. What is not shown, 
however, is that either condition developed as a consequence 
of impairment associated with the service-connected residuals 
of fractures of T6 and T7, with post-traumatic arthritis, 
evaluated as 20 percent disabling.

Service medical records reveal that in March 1964 the veteran 
sustained fractures of T6 and T7 in a motor vehicle accident. 
Involvement of the cervical or lumbar spine in this incident 
is not shown. 

The evidence of record includes voluminous VA and private 
medical records and examination reports concerning the 
veteran low back condition, and to a much lesser extent, his 
cervical spine condition. In March 1965, no cervical or 
lumbar spine condition was evident on VA examination. The 
initial documented low back disability was identified in late 
1972, after the veteran had fallen at home, over 8 years post 
service. At that time, a herniated nucleus pulposus at L4-5 
required surgery.  Subsequent medical records disclose that 
he received treatment for ongoing low back complaints, often 
associated with on-the-job injuries, notably in October 1991. 
Cervical strain was diagnosed in 1976. 

The record also includes statements from R.N.H., M.D., dated 
in May 1976; S.H.S., III, D.C., dated in May 1992; and 
R.B.J., M.D., dated in October 2002, which essentially 
attribute the veteran low back disability to the inservice 
injury or its residuals. A careful reading of these 
statements, however, shows that these opinions were based on 
a medical history provided by the veteran, which did not 
include the numerous post-service injuries he experienced, 
without a review of either service or post service medical 
records. Accordingly, the probative value of these statements 
is limited.

The VA physician who conducted the examination in May 2004 
specifically noted that he had reviewed the veteran's claims 
folder, which includes all of the available records 
concerning the disabilities at issue. It was this physician's 
opinion, based on his review of the record and a physical 
examination, that there was a less than 50 percent chance the 
claimed conditions were a consequence of the inservice 
injuries in view of the post service lumbar injuries and the 
minimal current cervical abnormalities on X-ray.

In reaching its decision, the Board also has taken into 
account the testimony provided by the veteran and his spouse 
at the October 2002 hearing. Nevertheless, the most probative 
evidence in this case is the absence of contemporaneous 
documented involvement of the cervical or lumbar spine in the 
inservice accident, the lack of cervical or lumbar pathology 
on VA examination in March 1965, and the opinion provided by 
the VA examiner in May 2004. Consequently, the Board finds 
that the preponderance of the evidence is against the claims 
advanced by the veteran and that service connection for a 
cervical spine or lumbar spine disability on a secondary 
basis is not in order.  38 U.S.C.A. § 5103A, 5107; 38 C.F.R. 
§ 3.310; Allen.


ORDER

Service connection for a cervical spine disability as 
secondary to a 
service-connected disability of the thoracic spine is denied.

Service connection for a cervical spine disability as 
secondary to a 
service-connected disability of the thoracic spine is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



